Citation Nr: 1118072	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In view of the facts of this case, the Board will address the Veteran's claim for service connection for bilateral hearing loss as two separate claims, concerning left ear and right ear hearing loss. 


FINDINGS OF FACT

1.  The competent evidence is at least in equipoise as to whether the Veteran's current left ear hearing loss is causally related to in-service noise exposure. 

2.  The Veteran does not have a current right ear hearing loss disability.  

3.  The competent evidence is at least in equipoise as to whether the Veteran's current tinnitus is causally related to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran contends that he has bilateral hearing loss and tinnitus due to his active military service.  Specifically, the Veteran reported noise exposure from gun fire experienced while traveling with a convoy.  The Veteran's DD Form 214 confirms that his military occupational specialty was as a crawler tractor operator, which is similar to the civilian occupation as a bulldozer operator.  In May 2008, a military records specialist confirmed it was likely that the Veteran was involved in a convoy attack based on the lessons learned for the 815th Engineer Battalion which conducted convoys, and experienced five incidents during the Veteran's assignment to the unit, three of which involved small arms sniper fire directed at the convoys.  As such, the Veteran's training and occupation is consistent with his reports of in-service noise exposure.  

In the November 1969 pre-induction examination the Veteran was noted to have normal hearing.  An audiogram showed pure tone thresholds, in decibels, as follows: 




HERTZ 



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
-5
LEFT
-5
-5
-5
-
0

In the January 1972 separation examination the Veteran's ears were noted to be normal.  An audiogram showed pure tone thresholds, in decibels, as follows::




HERTZ 



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
15
-
-
-
-

Left ear findings from 1000 to 4000 Hz were not reported.  

The Veteran was afforded a VA audiological examination in November 2008.  He explained that while in service he was exposed to noise from machine guns mounted on a truck in which he rode.  He denied post-military noise exposure.  He described experiencing a constant, bilateral moderate non-descript ringing in his ears that he first noticed in 1971.  He denied a family history of hearing loss.  An audiogram showed pure tone thresholds, in decibels, as follows::




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
15
25
30
35
LEFT
25
15
35
60
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear, and 98 percent in the left ear.  The examiner diagnosed mild high frequency sensorineural right ear hearing loss, with excellent speech discrimination.  The Veteran also had mild to moderately severe mid to high frequency sensorineural left ear hearing loss, with excellent speech recognition.  Accordingly, the Veteran does not have a current right ear hearing disability as defined by 38 C.F.R. § 3.385; however, he does have a left ear hearing loss disability.  

The examiner indicated that the Veteran was re-instructed and re-tested several times in order to obtain the reported results, and that initially his responses were elevated and suggestive of a non-organic loss.  The examiner noted that at the time of his separation from service the Veteran's audiometric evaluation indicated normal hearing, and service treatment records did not reveal any complaints regarding tinnitus.  As such, the examiner concluded that it was not as likely as not that the hearing loss and tinnitus were related to his military service.  

In March 2009, Kathleen Sinks, Doctor of Audiology from Hearing Health Care Center reviewed the Veteran's military records.  She noted that he had served in the Army, and had a military occupational specialty as a Crawler Tractor Operator.  The Veteran explained that he operated a bulldozer, and reported working on heavy equipment and machines.  He explained that his hearing loss and tinnitus began in service.  He reported an experience when his convoy was driving up a mountain and came under enemy fire.  He indicated that the guns on the trucks were mounted with armor plating surrounding the barrel, and the deafening noise from the guns ricocheted off the plating.  No hearing protection was provided.  Following service, the Veteran reported that he worked as a welder and as a painter, and that he used hearing protection according to the Occupational Safety and Health Administration's standards.  He reported no significant recreational noise exposure.  The Veteran denied a history of ear infections, ear pain, ear surgery, or family history of hearing loss.  He complained of bilateral tinnitus and hearing loss.  

Dr. Sinks observed that the service treatment records showed normal hearing.  She explained, however, that histopathology literature states that outer hair cell damage in the cochlea occurs prior to when an individual shows a threshold shift on an audiogram.  Further, not using hearing protection can contribute to noise-induced hearing loss, acoustic trauma and tinnitus.  She discussed medical treatises that indicated the cause of tinnitus could likely be contributed to the cause for any coexisting hearing loss.  Dr. Sinks concluded that the Veteran's tinnitus could as likely as not be attributed to the same etiology as his hearing loss, which she believed was in-service noise exposure.  She noted that the November 2008 VA examination results showed a mild hearing loss in the right ear, and a mild to moderate hearing loss in the left ear.  In her professional opinion, based on the history provided and results of earlier examinations, she recommended that the Veteran undergo binaural amplification.  

The Veteran has elaborated on various sources of noise exposure in service.  These include operating a bulldozer, driving a truck, and hearing mortar rounds fired from close proximity.  In July 2009 the RO recognized exposure to hazardous levels of noise from heavy equipment.  

The record on appeal also includes the Veteran's statements of decreased hearing acuity and ringing in his ears since service.  The Board finds that the Veteran's statements in this regard are both competent and credible.  With respect to the question of competency, the Board notes that both decreased hearing acuity and ringing in the ears are the kinds of conditions lay testimony is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, the Board finds that the Veteran's statements of hearing loss and ringing in his ears since service are credible.  In that regard, the Board observes that the Veteran's statements were consistent, whether he addressed a doctor for medical treatment or the VA for entitlement to service connection.  The Veteran's reported medical history in this case is found to hold more probative weight than the VA examiner's opinion.

In the absence of any evidence of right ear hearing loss disability under 38 C.F.R. § 3.385, there is no valid entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Veteran has alleged that he had combat service; however, the Board has conceded noise exposure.  Service connection for right ear hearing loss is denied because current disability is not shown.  

After carefully considering the record, the Board finds that the evidence is in relative equipoise as to the Veteran's left ear hearing loss and tinnitus, and the preponderance of the evidence is against the claim of entitlement to service connection for right ear hearing loss.  Again, the Veteran's current left ear hearing loss and tinnitus are associated with in-service noise exposure.  His service records document a military occupational specialty consistent with noise exposure.  In addition, the Veteran has provided competent and credible evidence of left ear hearing loss and tinnitus since service.






ORDER

Entitlement to service connection for left ear hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


